UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                            )
PATRICIA PATTERSON,                         )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )       Civil Action No. 09-0516 (PLF)
                                            )
DISTRICT OF COLUMBIA HOUSING                )
AUTHORITY,                                  )
                                            )
                     Defendant.             )
                                            )


                                     DISMISSAL ORDER

              For the reasons stated in the accompanying Memorandum Opinion, it is hereby

              ORDERED that defendant’s motion to dismiss [Dkt. #6] is GRANTED, and that

its motion for summary judgment [Dkt. #6] is DENIED as moot; and it is

              FURTHER ORDERED that this civil action is DISMISSED WITHOUT

PREJUDICE.

              This is a final appealable Order. See Fed. R. App. P. 4(a).

              SO ORDERED.

                                                    /s/
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: March 8, 2010